Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 OR [_] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File No. 001-15185 FIRST HORIZON NATIONAL CORPORATION SAVINGS PLAN (Full Title of Plan) FIRST HORIZON NATIONAL CORPORATION (Issuer of Securities Held Pursuant to Plan) MEMPHIS, TENNESSEE 38103 (Address of Principal Executive Office of Issuer and of Plan) FIRST HORIZON NATIONAL CORPORATION SAVINGS PLAN Financial Statements and Supplemental Schedule December 31, 2008 and 2007 (With Report of Independent Registered Public Accounting Firm Thereon) FIRST HORIZON NATIONAL CORPORATION SAVINGS PLAN Index to Financial Statements and Supplemental Schedule Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits, December 31, 2008 and 2007 2 Statement of Changes in Net Assets Available for Benefits, Year ended December 31, 2008 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i - Schedule of Assets (Held at End of Year), December 31, 2008 12 Note: All other schedules required by the Department of Labors Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because there is nothing to report. KPMG LLP Suite 900, Morgan Keegan Tower Fifty North Front Street Memphis, TN 38103 Report of Independent Registered Public Accounting Firm The Pension, Savings and Flexible Compensation Committee of First Horizon National Corporation: We have audited the accompanying statements of net assets available for benefits of First Horizon National Corporation Savings Plan (the Plan) as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plans management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007, and the changes in its net assets available for benefits for the year ended December 31, 2008, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule H, Line 4i  Schedule of Assets (Held at End of Year), December 31, 2008, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labors Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plans management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the 2008 basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the 2008 basic financial statements taken as a whole. /s/ KPMG LLP Memphis, Tennessee June 26, 2009 KPMG LLP, a U.S. limited liability partnership, is the U.S. member firm of KPMG International, a Swiss cooperative. FIRST HORIZON NATIONAL CORPORATION SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2008 and 2007 Assets: Investments - at fair value: First Horizon National Corporation, common stock $ $ Mutual funds Money market funds Stable value fund (common/collective trust) Common/collective trust fund Segregated participant investments Total investments - at fair value Cash Participant loans Receivables: Employee contributions Employer contributions Interest Dividends - Due from broker Total receivables Total assets Liabilities: Loans payable Income tax withholding liability Due to broker Other liabilities Total liabilities Net assets available for benefits, at fair value $ $ Adjustment to contract value from fair value for interest in common/collective trust relating to fully benefit-responsive investment contracts Total investments See accompanying notes to financial statements. 2 FIRST HORIZON NATIONAL CORPORATION SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2008 Additions (reductions): Additions (reductions) to net assets attributed to: Investment income (loss): Net depreciation in investments $ Interest income Dividend income Total investment loss Contributions: Participants Employer Rollovers Total contributions Total additions (reductions) Deductions: Deductions from net assets attributed to: Benefits paid to participants or beneficiaries Transfer of Home Loans division Administrative expenses Total deductions Net decrease Net assets available for benefits: Beginning of year End of year $ See accompanying notes to financial statements. 3 FIRST HORIZON NATIONAL CORPORATION SAVINGS PLAN Notes to Financial Statements December 31, 2008 and 2007 (1) Plan Description The following description of First Horizon National Corporation Savings Plan (the Plan) provides only general information. Participants should refer to the Plan document for a more complete description of the Plans provisions. The Plan is a defined contribution retirement savings plan established April 23, 1978, for qualified employees of First Horizon National Corporation and certain affiliates (the Company or Plan Sponsor) to provide a savings plan for those employees. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Since inception, the Plan agreement has been amended periodically to conform with provisions of ERISA and other laws and regulations. The Plan is administered by the Pension, Savings and Flexible Compensation Committee of the Company. Charles Schwab Trust Company (CSTC) began serving as trustee of the Plan on June 11, 2007; prior to that date Nationwide Trust Company, FSB (NTC) was the trustee. Pursuant to the Plan document, certain retirees are allowed to segregate and direct their accounts into investments outside the investment options available to active participants and defer payment of benefits. These segregated accounts are presented in a single line item in the financial statements and are trusteed by First Tennessee Bank National Association (FTBNA), the Companys primary affiliate. The 401(k) Company serves as record keeper of the Plan. (a) Contributions Under the terms of the Plan, full-time employees are eligible to participate in the Plan immediately. Part-time employees are eligible to participate upon completion of twelve months of service in which they have worked 1,000 hours or more. A participant may authorize payroll deductions from 1% to 100% of eligible pay (subject to certain legal limitations) as contributions, to be invested as authorized by the participant. The Plan allows participants to make pre-tax contributions (from 1% to 90% of eligible pay) and after-tax contributions (from 1% to 10% of eligible pay). Participants may also rollover amounts representing distributions from other defined benefit and/or defined contribution plans. Participants direct their contributions into various investment options offered by the Plan and may elect to change their investment authorizations at any time. The Company makes two types of contributions on behalf of participants to the Plan  Company matching contributions and Company savings contributions. After one year of service all participants are eligible for matching contributions. All participants receive 50% of the first 1% to 6% of participant pre-tax contributions invested in the First Horizon National Corporation Stock Fund (ESOP). The Company provides Flexible Dollars to employees to spend on benefits or to deposit into the Plan. Participants Flexible Dollars deposited into the Plan are identified as Company savings contributions and are not eligible for matching contributions. All Company contributions, and allocated earnings or losses thereon, are 100% vested and may be immediately re-directed at the discretion of the participant. 4 FIRST HORIZON NATIONAL CORPORATION SAVINGS PLAN Notes to Financial Statements December 31, 2008 and 2007 (b) Payment of Benefits On termination of service due to death, disability or retirement, a participant or beneficiary may elect to receive a lump-sum amount equal to the value of the participants interest in their account, or installment payouts, as defined. For termination of service for other reasons, a participant may receive the value of the interest in their account as a lump-sum distribution. The Plan also provides for in-service and hardship withdrawals. A participant may request a withdrawal of all or part of their after-tax, rollover and profit sharing contributions at any time. Upon obtaining the age of 59 ½, a participant may request a withdrawal of all or a portion of the value of their account. In-service withdrawals are limited to four such withdrawals during a calendar year. Hardship withdrawals are allowed at any time for certain financial needs, as defined. Account balances invested in the ESOP may be received in the form of shares of Company common stock. (c) Participant Accounts Each participants account is credited with the participants contributions, the Companys contributions and Plan earnings or losses, and is charged with an allocation of asset management fees and certain other recordkeeping expenses. Allocations are based on participant contributions or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participants vested account balance. (d) Participant Loans Active employee participants may borrow from their accounts a minimum of $1,000 up to the lesser of $50,000 or 50% of their vested account balance. General purpose loan terms range from 6 to 60 months and primary residence loan terms range from 6 to 120 months. The loans are secured by the balance in the participants account and bear interest at the prime interest rate at the time of the participants request of the loan.
